Citation Nr: 0728569	
Decision Date: 09/12/07    Archive Date: 09/25/07

DOCKET NO.  05-04 715	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in San Juan, 
the Commonwealth of Puerto Rico


THE ISSUE

Entitlement to an evaluation in excess of 40 percent for 
fibromyositis of the lumbosacral region.  


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

C. Chaplin, Counsel




INTRODUCTION

The veteran served on active duty from August 1956 to July 
1958.  

This matter comes before the Board of Veterans' Appeals 
(Board) from a January 2004 rating decision of the Department 
of Veterans Affairs (VA) Regional Office (RO) in San Juan, 
Puerto Rico, that assigned a 40 percent evaluation for the 
veteran's service-connected fibromyositis of the lumbosacral 
region.  


FINDING OF FACT

Unfavorable ankylosis of the entire thoracolumbar spine, 
incapacitating episodes due to intervertebral disc syndrome, 
and objective neurologic abnormalities associated to the 
service-connected fibromyositis of the lumbosacral region are 
not shown.  


CONCLUSION OF LAW

The criteria for a disability rating in excess of 40 percent 
for fibromyositis of the lumbosacral region have not been 
met.  38 U.S.C.A. §§ 1155, 5103, 5103A, 5107 (West 2002); 38 
C.F.R. §§ 3.321(b), 4.1, 4.2, 4.7, 4.71a, Diagnostic Codes 
(DCs) 5235 to 5243 (2006).




REASONS AND BASES FOR FINDING AND CONCLUSION

The veteran contends that he is entitled to a rating in 
excess of 40 percent for his service-connected fibromyositis 
of the lumbosacral region.  He maintains that this disability 
is worse than currently evaluated.

Disability ratings are determined by the application of the 
VA Schedule for Rating Disabilities (Rating Schedule), 38 
C.F.R. Part 4.  Separate diagnostic codes identify the 
various disabilities.  38 U.S.C.A. 1155 (West 2002); 38 
C.F.R. Part 4 (2006). The percentage ratings contained in the 
Rating Schedule represent, as far as can be practicably 
determined, the average impairment in earning capacity 
resulting from diseases and injuries incurred or aggravated 
during military service, and their residual conditions in 
civil occupations.  38 C.F.R. § 4.1.  In determining the 
level of impairment, the disability must be considered in the 
context of the whole recorded history.  38 C.F.R. §§ 4.2, 
4.41.

Although review of the recorded history of a service-
connected disability is important in making a more accurate 
rating, the regulations do not give past medical reports 
precedence over current findings.  Where an increase in a 
service-connected disability rating is at issue, the present 
level of disability is of primary concern.  Francisco v. 
Brown, 7 Vet. App. 55, 58 (1994), see also 38 C.F.R. § 4.2.

Where there is a question as to which of two disability 
ratings shall be applied, the higher rating will be assigned 
if the disability picture more nearly approximates the 
criteria required for that rating.  Otherwise, the lower 
rating will be assigned.  38 C.F.R. § 4.7.

In exceptional cases where the schedular evaluations are 
found to be inadequate, an extraschedular evaluation 
commensurate with the average earning capacity impairment due 
exclusively to the service-connected disability or 
disabilities may be approved, provided the case presents such 
an exceptional or unusual disability picture with such 
related factors as marked interference with employment or 
frequent periods of hospitalization as to render impractical 
the application of the regular schedular standards.  38 
C.F.R. § 3.321(b)(1).

The veteran filed the current claim in November 2003.  In 
January 2004, the RO increased the disability rating to 40 
percent inadvertently pursuant to DC 5292 for severe 
limitation of motion under the previous rating criteria, 
which had been amended prior to receipt of the veteran's 
claim.  However, the limitation of forward flexion of the 
thoracolumbar spine to 20 degrees shown at a December 2003 VA 
C&P examination also warrants a 40 percent evaluation under 
the revised criteria.  38 C.F.R. § 4.71a, DCs 5021-5242.  

In a statement of the case issued in October 2004, the 
veteran was provided with the amended version of the 
applicable rating criteria.  He was further provided with the 
appropriate rating criteria in March 2005 and July 2005 
supplemental statements of the case.  Therefore, there is no 
prejudice to the veteran in proceeding to the merits of the 
claim.

The Rating Schedule provides that under DC 5021, myositis 
will be rated on limitation of motion of affected parts as 
degenerative arthritis.  Under DC 5003, degenerative 
arthritis is rated on the basis of the limitation of motion 
under the appropriate diagnostic code for the specific joint 
or joints involved.  

The provisions of DC 5242 provide that degenerative arthritis 
of the spine (DC 5003) is to be evaluated under the General 
Rating Formula for Diseases and Injuries of the Spine 
(General Rating Formula).  As such, the veteran's low back 
disorder, diagnosed as fibromyositis of the lumbosacral 
spine, is to be evaluated as degenerative arthritis under the 
appropriate diagnostic code for limitation of motion of the 
lumbosacral spine.  Thus, in order to warrant a rating in 
excess of 40 percent, the evidence must show the following:

*	unfavorable ankylosis of the entire thoracolumbar spine 
(50 percent);
*	separately rating associated objective neurological 
abnormalities under Note (1);
*	intervertebral disc syndrome, incapacitating episodes 
having a total duration of at least 6 weeks during the 
past 12 months; or under the General Rating Formula, 
whichever method results in the higher evaluation when 
all disabilities are combined.

The veteran maintains, in essence, that his disability is 
worse than currently evaluated.  After reviewing the entire 
medical record, the Board finds that a disability rating in 
excess of 40 percent for fibromyositis of the lumbosacral 
region is not warranted.  

At a VA Compensation and Pension (C&P) examination in 
December 2003, the veteran complained of low back pain that 
radiated to his legs.  He also had occasional numbness and 
tingling of his legs.  He had no other complaints on the 
lower extremities.  He denied fecal or urinary incontinence.  
During the prior year, on 15 to 20 occasions, he had acute 
flare-ups of low back pain which functionally impaired him.  
He could walk unaided in his house and for short distances, 
but most of the time he used a cane for ambulation.  He 
related having had several falls due to low back pain but did 
not seek medical treatment.  He was independent for some 
activities of daily living although he needed help with 
bathing and dressing.  

Range of motion of the thoracolumbar spine was forward 
flexion from 0 to 20 degrees, extension from 0 to 5 degrees; 
lateral flexion from 0 to 10 degrees, bilaterally; and 
lateral rotation from 0 to 20 degrees, bilaterally.  There 
was painful motion from the first degree to the last degree 
of range of motion.  While the veteran demonstrated obvious 
limitation of motion, the evidence does not reflect 
unfavorable ankylosis of the thoracolumbar spine as shown by 
a certain level of motion of the spine.  Further, he was 
limited by fatigue, weakness or lack of endurance following 
repetitive use of the thoracolumbar spine; however, this does 
not support a finding of ankylosis.  During his flare-ups the 
major functional impact was difficulty sweeping, mopping or 
walking.  

Clinical findings noted objective evidence of painful motion 
on all movements of the thoracolumbar spine.  There was 
palpable moderate thoracolumbar spasm and localized 
tenderness.  His gait was normal and there were no postural 
abnormalities of the back but he had dorsal kyphosis.  He had 
diminished pinprick and smooth sensation in the right leg not 
following any specific dermatomal pattern.  There was no 
muscle atrophy of the lower extremities and he had normal 
muscle tone of the lower extremities.  He was absent ankle 
jerks.  He had positive straight leg raising and Lasegue sign 
on the right leg.  There had been no medical certificates 
issued for strict bed rest by a physician.  The diagnosis was 
fibromyositis of the lumbosacral region.

Private medical records show that the veteran sought 
treatment for complaints of severe low back pain with 
radiation to the left lower extremity.  In February 2004 an 
electromyogram (EMG) examination of the lower extremities was 
compatible with left L5 radiculopathy.  A nerve conduction 
velocity (NCV) study showed no evidence of neuropathy.  He 
received physical therapy and pain medication was prescribed.  

A private CT of the lumbar spine in June 2004 revealed 
spondylosis, degenerative endplate changes and degenerative 
facet changes.  Also there was an L4-L5 circumferential disc 
bulge and posterior disc herniation that narrowed the lateral 
recess bilaterally and caused mild bilateral neural foramina 
narrowing.  However, none of this evidence supports a higher 
rating.

The veteran's private physician wrote in January 2005 and in 
May 2005 that the veteran had been under his care since 
December 2003.  The diagnoses were lumbar radiculopathy, 
diffuse degenerative disk disease in the lumbar area, 
spondylosis, constriction of the neural foramen bilaterally 
in L4, L5, enlargement and herniation of disk L4, L5; 
degenerative changes in the thoracic spine, subchondral 
scolerosis in the thoracic spine, and paraspinal muscle 
spasms.  

The diagnoses impeded the veteran's free ambulation due to 
severe lower back pain that radiated to both lower 
extremities.  His range of motion was flexion to 20 degrees, 
extension to 10 degrees and lateral rotation to 10 degrees in 
the thoracic and lumbar spine.  He used a cane for walking.  
His severe lower back pain kept the veteran from remaining in 
the same position, whether sitting or standing, for prolonged 
periods of time.  He had received physical therapy for the 
back with poor response.  Nonetheless, this evidence does not 
show ankylosis of the thoracolumbar spine.

At a VA C&P examination in July 2005, the veteran complained 
of increased intensity of low back pain.  He stated that he 
had decreased range of motion and constant low back pain.  
The low back pain was sharp, burning and radiated to both 
lower extremities but mostly to the left side.  The radiation 
was numbness of both lower extremities down to his knees.  He 
denied fecal or urinary incontinence.  He used medication for 
relief of the pain.  Flare-ups were precipitated by prolonged 
sitting and prolonged standing.  He had decreased ambulation 
and decreased range of motion secondary to low back pain 
flare-ups.  He denied associated features or symptoms.  He 
was able to ambulate about five minutes with a one-point 
cane.  He complained of stumbling and had fallen about 5 or 6 
times during the prior six to seven months.  He complained of 
an unsteady gait.  

The veteran needed some assistance with taking a shower and 
dressing.  He had erect posture, symmetry in appearance, 
symmetry in rhythm of spinal motion and adequate alignment of 
head over trunk.  He had flexion to 42 degrees, extension to 
12 degrees, lateral bending right and left to 15 degrees and 
rotation right and left to 15 degrees.  While limiting, this 
evidence does not show ankylosis of the spine.

Further, the veteran reported pain on motion at the end point 
of the range of motion.  Pain after repetitive use of the low 
back restricted motion beyond the range was shown.  He was 
not additionally limited by fatigue, weakness or lack of 
endurance.  He had guarding of low back movements, tenderness 
to palpation and spasms at L4, L5, and S1 paravertebral 
muscles bilaterally.  He had guarding of the lumbar spine 
which was not severe enough to result in an abnormal gait or 
abnormal spinal contour.  

He had decreased pinprick, of the plantar foot of the right 
side.  There were no atrophies of the lower extremities. A 
manual muscle strength test L1-S1 myotomes bilaterally was 
5/5.  His deep tendon reflexes were +1 patellar, +1 Achilles 
bilaterally.  The straight leg raising test was negative.  
There were no vertebral fractures.  The diagnosis was lumbar 
spondylosis and lumbar myositis.  

The Board notes the veteran's on-going complaints of pain; 
however, the General Rating Formula provides that the ratings 
are for disabilities of the spine with or without symptoms 
such as pain (whether or not it radiates), stiffness, or 
aching in the area of the spine affected.  Thus, the 40 
percent assigned evaluation compensates the veteran for his 
complaints of pain.  Accordingly, further consideration of 
functional loss due to pain is not required.  Johnston v. 
Brown, 10 Vet. App. 80, 85 (1997).  

The schedule also provides for a separate rating for any 
associated objective neurologic abnormalities, including, but 
not limited to, bowel or bladder impairment, under an 
appropriate diagnostic code.  See 38 C.F.R. § 4.71a, DC 5243, 
Note (1).  As noted above, at the December 2003 and July 2005 
VA C&P examinations, the veteran denied fecal or urinary 
incontinence.  Peripheral neuropathy was not shown at a 
February 2004 NCV study.  Thus, no associated objective 
neurologic abnormalities are shown such that a separate 
evaluation is warranted under an appropriate diagnostic code.  

Next, while the veteran is not service-connected for spinal 
disc pathology or arthritis, the Board notes that there is a 
diagnosis of spondylosis and disc disease and a determination 
is not shown whether these conditions are related to the 
service-connected low back disorder.  However, a remand is 
not necessary for a medical determination at this time.  Even 
assuming, arguendo, only for the purposes of this decision, 
that a relationship exists, these conditions would not 
warrant an increased evaluation.   

Specifically, under DC 5243, intervertebral disc syndrome is 
evaluated (preoperatively or postoperatively) either by 
separate ratings of its chronic orthopedic and neurologic 
manifestations; or on the total duration of incapacitating 
episodes over the past 12 months, whichever method results in 
the higher rating when all disabilities are combined under 38 
C.F.R. § 4.25.  

Under the Formula for Rating Intervertebral Disc Syndrome 
Based on Incapacitating Episodes, the maximum rating is 60 
percent with incapacitating episodes having a total duration 
of at least six weeks during the past 12 months.  For 
purposes of rating under DC 5293, an incapacitating episode 
is a period of acute signs and symptoms due to intervertebral 
disc syndrome that requires bed rest prescribed by a 
physician and treatment by a physician.  

"Chronic orthopedic and neurologic manifestations" means 
orthopedic and neurologic signs and symptoms resulting from 
intervertebral disc syndrome that are present constantly, or 
nearly so.  38 C.F.R. § 4.71a, DC 5293.  The evidence of 
record does not show that the veteran has had any such 
incapacitating episodes where bedrest was prescribed by a 
physician.  Thus, a 60 percent rating under DC 5243 is not 
warranted.

The veteran also would not be entitled to a separate 
compensable rating for arthritis of the lumbar spine.  
Degenerative arthritis of the spine, DC 5242, is to be 
evaluated under the General Rating Formula for evaluating 
diseases and injuries of the spine based on limitation of 
motion.  Thus the symptomatology for the conditions is 
duplicative and a separate rating assignment is not 
permitted.  38 C.F.R. § 4.14; See also Esteban v. Brown, 6 
Vet. App. 259, 261-62 (1994) (the critical element in 
permitting the assignment of several ratings under various 
diagnostic codes is that none of the symptomatology for any 
one of the conditions is duplicative or overlapping with the 
symptomatology of the other condition).

As to 38 C.F.R. § 3.321(b)(1), it is noted that the veteran 
has not asserted, nor does the evidence suggest, that the 
regular schedular criteria are inadequate to evaluate his low 
back impairment.  The veteran is retired and there is no 
contention or indication that his low back impairment is 
productive of marked interference with employment or 
necessitates frequent hospitalization, or that the 
manifestations associated with the disability are unusual or 
exceptional.  Thus, referral for consideration of an 
extraschedular rating is not warranted.  See Shipwash v. 
Brown, 8 Vet. App. 218, 227 (1995).

In sum, the preponderance of the evidence is against the 
claim for a rating in excess of 40 percent for service 
connected fibromyositis of the lumbosacral region.  The 
benefit of the doubt rule does not apply, and the appeal is 
denied.  

Finally, the Veterans Claims Assistance Act of 2000, 38 
U.S.C.A. §§ 5100, 5102-5103A, 5106, 5107, 5126 (West 2002 & 
Supp. 2006), 38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 3.326(a) 
(2006), requires VA to assist a claimant at the time that he 
or she files a claim for benefits.  As part of this 
assistance, VA is required to notify claimants of what they 
must do to substantiate their claims.  38 U.S.C.A. § 5103(a); 
38 C.F.R. § 3.159(b)(1).

The notice required by the VCAA can be divided into four 
elements.  Specifically, VA must inform the claimant of any 
information and evidence not of record (1) that is necessary 
to substantiate the claim; (2) that the claimant is to 
provide; (3) that VA will attempt to obtain; and (4) request 
that the claimant provide any evidence in his or her 
possession that pertains to the claim.  Beverly v. Nicholson, 
19 Vet. App. 394, 403 (2005) (outlining VCAA notice 
requirements).  

In addition, the notice requirements of the VCAA apply to all 
five elements of a service-connection claim, including: (1) 
veteran status; (2) existence of a disability; (3) a 
connection between the veteran's service and the disability; 
(4) degree of disability; and (5) effective date of the 
disability.  See Dingess/Hartman v. Nicholson, 19 Vet. App. 
473 (2006).  Further, this notice must include notice that a 
disability rating and an effective date for the award of 
benefits will be assigned if service connection is awarded.  
Id. at 486.  

VCAA notice errors are presumed prejudicial unless VA shows 
that the error did not affect the essential fairness of the 
adjudication.  To overcome the burden of prejudicial error, 
VA must show (1) that any defect was cured by actual 
knowledge on the part of the claimant; (2) that a reasonable 
person could be expected to understand from the notice what 
was needed; or, (3) that a benefit could not have been 
awarded as a matter of law.  See Sanders v. Nicholson, No. 
06-7001 (Fed. Cir. May 16, 2007).  

In December 2003, prior to the initial adjudication of the 
claim, the veteran was notified of the evidence not of record 
that was necessary to substantiate the claim.  He was told 
that he needed to provide evidence that his disability had 
increased in severity, including statements from his doctor, 
physical findings, laboratory results, statements from 
individuals that are able to describe his condition from 
their knowledge and personal observations, dates of VA 
treatment records, and his own statements, among other 
things.

He was informed that VA would attempt to obtain evidence that 
he desires VA to seek, relevant federal and military records, 
VA medical records, and relevant records held by state or 
local governments, private doctors and hospitals, or current 
or former employers.  It was also requested that he provide 
evidence in his possession that pertained to the claim.  
There is no allegation from the veteran that he has any 
evidence in his possession that is needed for a full and fair 
adjudication of this claim.  Under these circumstances, the 
Board finds that the notification requirements of the VCAA 
have been satisfied as to both timing and content.

With respect to the Dingess requirements, the veteran was 
given notice of what type of information and evidence he 
needed to substantiate his claim for an increased rating as 
this is the premise of the claim.  It is therefore inherent 
in the claim that the veteran had actual knowledge of the 
rating element of his claim; however, he was not provided 
with notice of the type of evidence necessary to establish an 
effective date for the disability on appeal.  Nonetheless, 
any questions as to the appropriate effective date to be 
assigned are moot as the claim has been denied.  

Therefore, adequate notice was provided to the appellant 
prior to the transfer and certification of the veteran's case 
to the Board and complied with the requirements of 38 U.S.C. 
§ 5103(a) and 38 C.F.R. § 3.159(b).  

Next, the VCAA requires that VA make reasonable efforts to 
assist the claimant in obtaining evidence necessary to 
substantiate a claim.  VA's duty to assist includes (1) 
obtaining records not in the custody of a federal department 
or agency; (2) obtaining records in the custody of a federal 
department or agency; (3) obtaining service medical records 
or other records relevant to active duty and VA or VA-
authorized medical records; and, (4) providing medical 
examinations or obtaining medical opinions if necessary to 
decide the claim.  See 38 C.F.R. § 3.159(c).  

VA has a duty to obtain a medical examination if the evidence 
establishes (1) a current disability or persistent or 
recurrent symptoms of a disability, (2) an in-service event, 
injury, or disease, (3) current disability may be associated 
with the in-service event, and (4) there is insufficient 
evidence to make a decision on the claim.  See McClendon v. 
Nicholson, 20 Vet. App. 79 (2006).

In this case, the veteran's service medical records and all 
identified and authorized post-service medical records 
relevant to the issue on appeal have been requested or 
obtained.  Next, specific medical opinions pertinent to the 
issue on appeal were obtained in December 2003 and July 2005.  
Therefore, the available records and medical evidence have 
been obtained in order to made an adequate determination as 
to this claim.  

In sum, the Board finds the duty to assist and duty to notify 
provisions of the VCAA have been fulfilled and no further 
action is necessary under the mandate of the VCAA.


ORDER

Entitlement to an evaluation in excess of 40 percent for 
service-connected fibromyositis of the lumbosacral region is 
denied.  



____________________________________________
L. HOWELL
Acting Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


